DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated February 8, 2021 in response to a non-final office action.  Claims 9 and 21 have been amended.  Claims 9-10, 17, and 21 are subject to examination and have been examined.

Response to Arguments
Some of Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  Some of Applicant's arguments, with respect to the amended claims, filed February 8, 2021 have been fully considered below:
Applicant's Argument:
Regarding Claims 9 and 21 (35 USC§ 1032): The Applicant argues in substance that, "Regarding Seok, this reference is directed to frame exchange in a high efficiency wireless LAN, and has a feature of using different frame configurations (allocation of frequency resources that STAs can use) for downlink and uplink (see Fig. 18, for example). Choi, on the other hand, is directed to a transmitting apparatus for transmitting broadcast signals, and a receiving apparatus for receiving broadcast signals. In Choi, however, a receiving apparatus does not transmit anything to a transmitting apparatus. That is, in Choi, the invention is directed only to downlink.
Therefore, because the invention in Choi is directed only to downlink, there would be no reason to utilize the "frame exchange" of Seok in Choi.”

Examiner's Response:
Regarding Claims 9 and 21, the Examiner acknowledged during the interview on Seok is not a requirement for combining with the invention of Choi.  The Examiner further explained, during the aforementioned interview, that the motivation for combining Choi and Seok is the use of multiplex data in transmission.  For example, Choi’s motivation for the invention includes:  (Choi, ¶ [0006]: However, data transmission efficiency for transmission of large amounts of data, robustness of transmission/reception networks and network flexibility in consideration of mobile reception equipment need to be improved for digital broadcast),  and (Choi, ¶ [008]: An object of the present invention is to provide an apparatus and method for transmitting broadcast signals to multiplex data of a broadcast transmission/reception system providing two or more different broadcast services in a time domain and transmit the multiplexed data through the same RF signal bandwidth ...).   Similarly, among the motivations of Seok’s invention, the invention focuses on:  (Seok, ¶ [0006]: Developments in HEW [High Efficiency WLAN] aim at improving performance felt by users demanding high-capacity, high-rate services while supporting simultaneous access of numerous stations in an environment in which a plurality of APs is densely deployed and coverage areas of APs overlap).  
By the above rationale, the combination of Choi and Seok used in the rejection is maintained; please see the updated motivation to combine below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et.al. (US Patent Application Publication, 2014/0314177, hereinafter, “Choi”) in view of Seok (US Patent Application Publication, 2016/0242177, hereinafter, “Seok”), further in view of Mourad et.al. (US Patent Application Publication, 2013/0265494, hereinafter, “Mourad”), and further in view of Pratt et.al. (US Patent Application Publication, 2007/0176676, hereinafter, “Pratt”).
Regarding claim 9, Choi teaches:
A transmitting method (Choi: present invention provides a method of transmitting broadcast signals. Fig. 1 and ¶ [0011, 0090]) comprising: 
generating a frame by mapping first modulated signals of a first Physical Layer Pipe (PLP) and second modulated signals of a second PLP (Choi: The input formatting block 1000 can demultiplex each input stream [i.e., first and second of multiple input signals/streams shown in Fig. 1] into one or multiple data pipe(s), to each of which an independent coding and modulation is applied.  The Frame Building block 1020 can map the data cells of the input DPs [data pipe(s)] into the OFDM symbols within a frame. Fig. 1 and ¶ [0093, 0097]) onto time-frequency resources used for data transmission (Choi: The OFDM generation block modulates the OFDM carriers by the cells produced by the Frame Building block, inserts the pilots, and produces the time domain signal for transmission. Figs. 1 and 8, and ¶ [0097].   The frequency interleaver 7020 can randomly interleave data cells received from the cell mapper 7010 to provide frequency diversity. Figs. 1, 7, and ¶ [0181]; 
inserting pilot signals into the frame (Choi: The OFDM generation block modulates the OFDM carriers by the cells produced by the Frame Building block, inserts the pilots, and produces the time domain signal for transmission. Figs. 1 and 8, and ¶ [0097]); 
performing an Inverse Fast Fourier Transform (IFFT) processing on the pilot inserted frame to generate an orthogonal frequency-division multiplexing (OFDM) signal (Choi: The pilot and reserved tone insertion block 8000 can insert pilots and the reserved tone.  The IFFT block 8020 can modulate the output from the 2D-eSFN encoding block 8010 using OFDM modulation scheme. Any cell in the data symbols which has not been designated as a pilot (or as a reserved tone) carries one of the data cells from the frequency interleaver. The cells are mapped to OFDM carriers. Fig. 8 and ¶ [0187, 0192]); and
transmitting the OFDM signal (Choi: modulating data in the built signal frame by an Orthogonal Frequency Division Multiplexing, OFDM, method and transmitting the broadcast signals having the modulated data. Fig. 1 and ¶ [0011, 0091]), wherein
the time-frequency resources include first resources and second resources that are provided for a first OFDM symbol and a second OFDM symbol (Choi: Type 1 DP is mapped by TDM. With a number of DPs [i.e., first and second resources] mapped together in one frame, each of the Type 1 DPs are grouped in time, similar to TDM multiplexing of DPs [Fig. 20 (a) shows Type 1 DPs with symbols mapped first in frequency direction corresponding to subcarriers (resources)].  Figs. 11 and 20, and ¶ [0347, 0349]), respectively, the first resources being arranged in a frequency direction and corresponding to respective OFDM subcarriers for data transmission (Choi: Fig. 20 (a) shows Type 1 DPs with symbols mapped first in frequency direction corresponding to subcarriers (resources).  Figs. 11 and 20, and ¶ [0347, 0349]), the second resources being arranged in the frequency direction and corresponding to the respective OFDM subcarriers for data transmission, the first resources being adjacent to the second resources in a time direction (Choi: Fig. 11 shows multiple above Type 1 DPs (DP(n)) can be grouped adjacent to each other, in time direction.  Figs. 11 and 20, and ¶ [0347, 0349]),
the first modulated signals include a first sequence of first modulated signals and a second sequence of first modulated signals following the first sequence (Choi: With a number of DPs mapped together in one frame, each of the Type 1 DPs [i.e., first and second sequence of many data pipes shown in Fig. 20] are grouped in time, similar to TDM multiplexing of DPs. [Fig. 11 shows multiple above Type 1 DPs (DP(n)) can be grouped adjacent to each other, in time direction].  Figs. 11 and 20, and ¶ [0347, 0349]),
the first sequence is mapped onto the first resources only within a first range in the frequency direction (Choi: Type 1 DPs are first mapped in the increasing order of cell index, and then after reaching the last cell index [within Cell Index P range], the symbol index is increased by one.  Fig. 20(a) and ¶ [0349]),
the second sequence is mapped onto the second resources only within the first range (Choi: Type 1 DPs are first mapped in the increasing order of cell index, and then after reaching the last cell index, the symbol index is increased by one. With a number of DPs mapped together in one frame, each of the Type 1 DPs are grouped in time, similar to TDM multiplexing of DPs. [Fig. 11 shows multiple above Type 1 DPs (DP(n)) can be grouped adjacent to each other, in time direction, and mapped within Cell Index P range].  Figs. 11 and 20(a) and ¶ [0349]),
the second modulated signals include a third sequence of second modulated signals and a fourth sequence of second modulated signals following the third sequence (Choi: [Other signals are similarly composed] With a number of DPs [i.e., third and fourth sequence of many data pipes shown in Fig. 20] mapped together in one frame, each of the Type 1 DPs are grouped in time, similar to TDM multiplexing of DPs. [Fig. 11 shows multiple above Type 1 DPs (DP(n)) can be grouped adjacent to each other, in time direction].  Figs. 11 and 20, and ¶ [0347, 0349]).
Although Choi teaches mapping of multiple signals into multiple frequency-time resources, Choi does not explicitly teach the adjacent frequency-time resources not overlapping; i.e.:
the third sequence is mapped onto the first resources only within a second range in the frequency direction, the second range being not overlapped with the first range,
the fourth sequence is mapped onto the second resources only within the second range, and
the time-frequency resources include a resource onto which no modulated signal is mapped and which is provided for a dummy signal,
the dummy signal includes symbols having an in-phase component of 1 or -1, and a quadrature component that can only be a fixed value of 0. 
However, in the same field of endeavor, Seok teaches:
the third sequence is mapped onto the first resources (Seok: PSDU transmission from the AP to STA3.  Fig. 8 and ¶ [0116]) only within a second range (Seok: a second subchannel [i.e., second range] may be allocated for PSDU transmission from the AP to STA3 and STA4.  Fig. 8 and ¶ [0116]) in the frequency direction (Seok: Referring to FIG. 8, the vertical axis represents frequency.  Fig. 8 and ¶ [0115]), the second range being not overlapped with the first range (Seok: A subchannel allocated to a STA may have a size required for PSDU transmission to the STA...  a first subchannel [first range] may be allocated for PSDU transmission from an AP to STA1 and STA2, a second subchannel [i.e., second range] may be allocated for PSDU transmission from the AP to STA3 and STA4 [i.e., first subchannel and second subchannel do not overlap].  Fig. 8 and ¶ [0116]),
the fourth sequence is mapped onto the second resources only within the second range (Seok: PSDU transmission from the AP to STA4 [i.e., signal transmission from AP to STA4 is the fourth sequence].  Fig. 8 and ¶ [0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to include the features as taught by Seok above in order to improve performance felt by users demanding high-capacity, high-rate services while supporting simultaneous access of numerous stations. (Seok, ¶ [0006]).
Although Choi-Seok teaches mapping of multiple signals into multiple frequency-time resources over non-overlapping subchannels for downstream devices, Choi-Seok does not explicitly teach allocating a dummy signal in resource not at the end of the frame; i.e.:
the time-frequency resources include a resource onto which no modulated signal is mapped and which is provided for a dummy signal,
the dummy signal includes symbols having an in-phase component of 1 or -1, and a quadrature component that can only be a fixed value of 0. 
However, in the same field of endeavor, Mourad teaches:
the time-frequency resources include a resource onto which no modulated signal is mapped and which is provided for a dummy signal (Mourad: additional space [i.e., resource] is made available in the frame, in the form of additional data items corresponding to the dummy PLPs, which may be used for transmitting "extra" data. To this end, a particular value may be assigned to an identifier in the frames including the additional data items, to identify the additional data items as such. On receipt of an identifier having the assigned value the receiver may … discard the additional data items, if they are "dummy" data items not being used to transmit extra data.  ¶ [0116]).
Choi-Seok to include the features as taught by Mourad above in order to exactly fill the capacity of the logical frame. (Mourad, ¶ [0238]). 
Choi-Seok-Mourad does not explicitly teach:
the dummy signal includes symbols having an in-phase component of 1 or -1, and a quadrature component that can only be a fixed value of 0. 
However, in the same field of endeavor, Pratt teaches:
the constant modulus signal includes symbols having an in-phase component of 1 or -1, and a quadrature component that can only be a fixed value of 0 (Pratt: It will be appreciated that there are preferably restrictions on the combinations of signals, at least one of which is that a constant modulus signal should be maintained. The constraints are ... that "+1" or "-1" on the in-phase component can only occur in conjunction with " 0" on the quadrature phase component.   Figs. 3, 4 and ¶ [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi-Seok-Mourad to include the features as taught by Pratt above in order to provide significantly more control over the shape of the power spectra of signals. (Pratt, ¶ [0027]).

Regarding claim 10, Choi-Seok-Mourad-Pratt discloses on the features with respect to claim 9 as outlined above.
Choi further teaches:
a last modulated signal of the first sequence is mapped onto a resource among the first resources corresponding to a highest frequency in the first range (Choi: Type 1 DPs are first mapped in the increasing order of cell index, and then after reaching the last cell index [highest frequency/subcarrier within Cell Index P range], the symbol index is increased by one.  Fig. 20(a) and ¶ [0349]), and
an initial modulated signal of the second sequence is mapped onto a resource among the second resources corresponding to a lowest frequency in the first range (Choi: Within the next symbol, the DP c1ontinues to be mapped in the increasing order of cell index starting from p=0 [lowest frequency/subcarrier within Cell Index P range].  Fig. 20(a) and ¶ [0349]).

Regarding claim 17, Choi-Seok-Mourad-Pratt discloses on the features with respect to claim 9 as outlined above.
Seok further teaches:
wherein the first range (Seok: a first subchannel may be allocated for PSDU transmission from an AP to STA1 and STA2.  Fig. 8 and ¶ [0116]) is adjacent to the second range (Seok: a second subchannel may be allocated for PSDU transmission from the AP to STA3 and STA4.  Fig. 8 and ¶ [0116]) in the frequency direction (Seok: Referring to FIG. 8, the vertical axis represents frequency… It is assumed that frequency increase[s] in the upward direction.  Fig. 8 and ¶ [0115]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et.al. (US Patent Application Publication, 2014/0314177, hereinafter, “Choi”) in view of Seok (US Patent Application Publication, 2016/0242177, hereinafter, “Seok”), further in view of Mourad et.al. (US Patent Application Publication, 2013/0265494, hereinafter, “Mourad”), further in view Kim et.al. (US Patent Application Publication, 2015/0146608, hereinafter, “Kim”), and further in view of Pratt et.al. (US Patent Application Publication, 2007/0176676, hereinafter, “Pratt”).
Regarding claim 21, Choi teaches:
A transmitting method (Choi: present invention provides a method of transmitting broadcast signals. Fig. 1 and ¶ [0011, 0090]) comprising: 
generating a frame by mapping first modulated signals of a first Physical Layer Pipe (PLP) and second modulated signals of a second PLP (Choi: The input formatting block 1000 can demultiplex each input stream [i.e., first and second of multiple input signals/streams shown in Fig. 1] into one or multiple data pipe(s), to each of which an independent coding and modulation is applied.  The Frame Building block 1020 can map the data cells of the input DPs [data pipe(s)] into the OFDM symbols within a frame.  Fig. 1 and ¶ [0093, 0097]) onto time-frequency resources used for data transmission (Choi: The OFDM generation block modulates the OFDM carriers by the cells produced by the Frame Building block, inserts the pilots, and produces the time domain signal for transmission. Figs. 1 and 8, and ¶ [0097].   The frequency interleaver 7020 can randomly interleave data cells received from the cell mapper 7010 to provide frequency diversity. Figs. 1, 7, and ¶ [0181]; 
inserting pilot signals into the frame (Choi: The OFDM generation block modulates the OFDM carriers by the cells produced by the Frame Building block, inserts the pilots, and produces the time domain signal for transmission. Figs. 1 and 8, and ¶ [0097]); 
performing an Inverse Fast Fourier Transform (IFFT) processing on the pilot inserted frame to generate an orthogonal frequency-division multiplexing (OFDM) signal (Choi: The pilot and reserved tone insertion block 8000 can insert pilots and the reserved tone.  The IFFT block 8020 can modulate the output from the 2D-eSFN encoding block 8010 using OFDM modulation scheme. Any cell in the data symbols which has not been designated as a pilot (or as a reserved tone) carries one of the data cells from the frequency interleaver. The cells are mapped to OFDM carriers. Fig. 8 and ¶ [0187, 0192]); and
transmitting the OFDM signal (Choi: modulating data in the built signal frame by an Orthogonal Frequency Division Multiplexing, OFDM, method and transmitting the broadcast signals having the modulated data. Fig. 1 and ¶ [0011, 0091]), wherein
the time-frequency resources include first resources and second resources that are provided for a first OFDM symbol and a second OFDM symbol (Choi: Type 1 DP is mapped by TDM. With a number of DPs [i.e., first and second resources] mapped together in one frame, each of the Type 1 DPs are grouped in time, similar to TDM multiplexing of DPs [Fig. 20 (a) shows Type 1 DPs with symbols mapped first in frequency direction corresponding to subcarriers (resources)].  Figs. 11 and 20, and ¶ [0347, 0349]), respectively, the first resources being arranged in a frequency direction and corresponding to respective OFDM subcarriers for data transmission (Choi: Fig. 20 (a) shows Type 1 DPs with symbols mapped first in frequency direction corresponding to subcarriers (resources).  Figs. 11 and 20, and ¶ [0347, 0349]), the second resources being arranged in the frequency direction and corresponding to the respective OFDM subcarriers for data transmission, the first resources being adjacent to the second resources in a time direction (Choi: Fig. 11 shows multiple above Type 1 DPs (DP(n)) can be grouped adjacent to each other, in time direction.  Figs. 11 and 20, and ¶ [0347, 0349]),
the first modulated signals include a first sequence of first modulated signals and a second sequence of first modulated signals following the first sequence (Choi: With a number of DPs mapped together in one frame, each of the Type 1 DPs [i.e., first and second sequence of many data pipes shown in Fig. 20] are grouped in time, similar to TDM multiplexing of DPs. [Fig. 11 shows multiple above Type 1 DPs (DP(n)) can be grouped adjacent to each other, in time direction].  Figs. 11 and 20, and ¶ [0347, 0349]),
the first sequence is mapped onto the first resources only within a first range in the frequency direction (Choi: Type 1 DPs are first mapped in the increasing order of cell index, and then after reaching the last cell index [within Cell Index P range], the symbol index is increased by one.  Fig. 20(a) and ¶ [0349]),
the second sequence is mapped onto the second resources only within the first range (Choi: Type 1 DPs are first mapped in the increasing order of cell index, and then after reaching the last cell index, the symbol index is increased by one. With a number of DPs mapped together in one frame, each of the Type 1 DPs are grouped in time, similar to TDM multiplexing of DPs. [Fig. 11 shows multiple above Type 1 DPs (DP(n)) can be grouped adjacent to each other, in time direction, and mapped within Cell Index P range].  Figs. 11 and 20(a) and ¶ [0349]),
the second modulated signals include a third sequence of second modulated signals and a fourth sequence of second modulated signals following the third sequence (Choi: [Other signals are similarly composed] With a number of DPs [i.e., third and fourth sequence of many data pipes shown in Fig. 20] mapped together in one frame, each of the Type 1 DPs are grouped in time, similar to TDM multiplexing of DPs. [Fig. 11 shows multiple above Type 1 DPs (DP(n)) can be grouped adjacent to each other, in time direction].  Figs. 11 and 20, and ¶ [0347, 0349]).
Although Choi teaches mapping of multiple signals into multiple frequency-time resources, Choi does not explicitly teach the adjacent frequency-time resources not overlapping; i.e.:
the third sequence is mapped onto the first resources only within a second range in the frequency direction, the second range being not overlapped with the first range,
the fourth sequence is mapped onto the second resources only within the second range, and
the time-frequency resources include a resource onto which no modulated signal is mapped and which is provided for a dummy signal,
the dummy signal being generated based on a pseudo-random coefficient, and
the dummy signal includes symbols having a quadrature component that can only be a fixed value of 0. 
However, in the same field of endeavor, Seok teaches:
the third sequence is mapped onto the first resources (Seok: PSDU transmission from the AP to STA3.  Fig. 8 and ¶ [0116]) only within a second range (Seok: a second subchannel [i.e., second range] may be allocated for PSDU transmission from the AP to STA3 and STA4.  Fig. 8 and ¶ [0116]) in the frequency direction (Seok: Referring to FIG. 8, the vertical axis represents frequency.  Fig. 8 and ¶ [0115]), the second range being not overlapped with the first range (Seok: A subchannel allocated to a STA may have a size required for PSDU transmission to the STA...  a first subchannel [first range] may be allocated for PSDU transmission from an AP to STA1 and STA2, a second subchannel [i.e., second range] may be allocated for PSDU transmission from the AP to STA3 and STA4 [i.e., first subchannel and second subchannel do not overlap].  Fig. 8 and ¶ [0116]),
the fourth sequence is mapped onto the second resources only within the second range ((Seok: PSDU transmission from the AP to STA4 [i.e., signal transmission from AP to STA4 is the fourth sequence].  Fig. 8 and ¶ [0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to include the features as taught by Seok above in order to improve performance felt by users demanding high-capacity, high-rate services while supporting simultaneous access of numerous stations. (Seok, ¶ [0006]).
Although Choi-Seok teaches mapping of multiple signals into multiple frequency-time resources over non-overlapping subchannels for downstream devices, Choi-Seok does not explicitly teach:
the time-frequency resources include a resource onto which no modulated signal is mapped and which is provided for a dummy signal,
the dummy signal being generated based on a pseudo-random coefficient, and
the dummy signal includes symbols having a quadrature component that can only be a fixed value of 0. 
However, in the same field of endeavor, Mourad teaches:
the time-frequency resources include a resource onto which no modulated signal is mapped and which is provided for a dummy signal (Mourad: additional space [i.e., resource] is made available in the frame, in the form of additional data items corresponding to the dummy PLPs, which may be used for transmitting "extra" data. To this end, a particular value may be assigned to an identifier in the frames including the additional data items, to identify the additional data items as such. On receipt of an identifier having the assigned value the receiver may … discard the additional data items, if they are "dummy" data items not being used to transmit extra data.  ¶ [0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi-Seok to include the features as taught by Mourad above in order to exactly fill the capacity of the logical frame. (Mourad, ¶ [0238]). 
Choi-Seok-Mourad does not explicitly teach:
the dummy signal being generated based on a pseudo-random coefficient, and
the dummy signal includes symbols having a quadrature component that can only be a fixed value of 0. 
However, in the same field of endeavor, Kim teaches:
the dummy signal being generated (Kim: The cell mapper 7010 can map PLS [physical layer signaling], EAC [emergency alert channel], FIC [fast information channel], DPs [data pipes], auxiliary streams and dummy cells into the active carriers of the OFDM symbols in the frame.  As above mentioned, the PLS, EAC, FIC, DPs, auxiliary streams and dummy cells are mapped into the active carriers of the OFDM symbols in the frame... The auxiliary stream or streams, if any, follow the DPs, which in turn are followed by dummy cells.  Figs. 7, 16 and ¶ [0250, 0397]) based on a pseudo-random coefficient (Kim: dummy cell: cell carrying a pseudo-random value used to fill the remaining capacity not used for PLS signaling, DPs or auxiliary streams.  ¶ [0127]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi-Seok-Mourad to include the features as taught by Kim above in order to improve data transmission efficiency and increase robustness of transmission/reception of broadcast signals. (Kim, ¶ [0041]).
Choi-Seok-Mourad-Kim does not explicitly teach:
the dummy signal includes symbols having a quadrature component that can only be a fixed value of 0. 
However, in the same field of endeavor, Pratt teaches:
the constant modulus signal includes symbols having a quadrature component that can only be a fixed value of 0 (Pratt: It will be appreciated that there are preferably restrictions on the combinations of signals, at least one of which is that a constant modulus signal should be maintained. The constraints are ... that "+1" or "-1" on the in-phase component can only occur in conjunction with " 0" on the quadrature phase component.   Figs. 3, 4 and ¶ [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi-Seok-Mourad-Kim to include the features as taught by Pratt above in order to provide significantly more control over the shape of the power spectra of signals. (Pratt, ¶ [0027]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416